DETAILED ACTION
Status of Claims
The following is a notice of allowance in response to the amendment filed on February 21, 2021.  Claims 21-42 are pending and allowable as set forth below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statements (IDS) submitted December 13, 2020 has been considered by the Examiner.


Terminal Disclaimer
The terminal disclaimer filed on September 29, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,867,345, has been reviewed and is accepted.  

Allowable Subject Matter
Currently claims 21-42 are in condition for allowance. The following is an examiner’s statement of reasons for allowance: 
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant’s invention as the noted features amount to more than a predictable use of elements in the prior art.  The allowable features are as follows:

“accept a buyer's offered time, length of time, and price for a meeting;
request a live meeting with a seller by offering reason for the meeting or a specific time for the meeting, and a length of time for the meeting”

Justin set specific or flexible time increments (Justin:   Figure 16); schedule a live meeting with a seller based on the available time of a seller; (Justin:  Figure 17).  PTO 892 Reference U discloses negotiating prices for online meetings.  Neither Justin, PTO 892 Reference U, nor any of the other cited references teach, suggest, or otherwise render accept a buyer's offered time, length of time, and price for a meeting; request a live meeting with a seller by offering reason for the meeting or a specific time for the meeting, and a length of time for the meeting.   
None of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the 
None of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand.  It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G PALAVECINO whose telephone number is (571)270-1355.  The examiner can normally be reached on M-F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



KATHLEEN GAGE PALAVECINO
Primary Examiner
Art Unit 3625


/KATHLEEN PALAVECINO/
Primary Examiner, Art Unit 3625